Case 1:20-cr-00186-WJM Document 27 Filed 01/18/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-00186-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JEREMY TODD BROWN,

      Defendant.
______________________________________________________________________________

 MOTION FOR DETERMINATION OF MENTAL COMPETENCY TO STAND
   TRIAL OR OTHERWISE PROCEED AND FOR A PSYCHIATRIC OR
               PSYCHOLOGICAL EXAMINATION
_____________________________________________________________________________

       Undersigned counsel, on behalf of the Defendant Jeremy Brown, hereby moves

this Court to hold a hearing to determine whether Mr. Brown is competent to stand trial

in this matter, and prior to the hearing to appoint a psychiatrist or psychologist to

examine the Defendant and provide the Court and the parties with a report pursuant to the

provisions of 18 U.S.C. § 4247(b). Counsel states the following grounds:

       1.      Defense counsel believes that “there is reasonable cause to believe that the

defendant Jeremy Brown may presently be suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his

defense.” 18 U.S.C. § 4241(a).

       2.      Mr. Brown has previously been diagnosed with a mental health illness.
Case 1:20-cr-00186-WJM Document 27 Filed 01/18/21 USDC Colorado Page 2 of 4




       3.       In addition to having a history of schizophrenia, Mr. Brown has been

detained in this case during an extremely difficult time where many people who do not

have a history of a mental health illness such as schizophrenia, have had mental health

difficulties.

       4.       Mr. Brown has been limited to phone contact with his attorney. He, like

most people during this time of Covid-19 restrictions has had his contact with other

people limited.

       5.       The circumstances set forth in Paragraphs three and four, have made things

very difficult on Mr. Brown. While maintaining the attorney-client privilege, undersigned

counsel will say that during these communications, counsel determined that the filing of

this Motion was appropriate.

       6.       Mr. Brown has had his competence evaluated before in state proceedings.

       7.       Mr. Brown has a documented history of mental health conditions.

       8.       Undersigned counsel is in the process of obtaining as many of those records

as he can.

       9.       Upon the filing of a motion for a competency hearing, if the Court finds

that such reasonable cause exists, the Court “shall grant the motion.” 18 U.S.C. §

4241(a).

       10.      If the Court grants the motion for a competency hearing, the Court “may

order that a psychiatric or psychological examination of the defendant be conducted…”

18 U.S.C. § 4241(b). Because the existence, nature, and extent of any mental disease or

defect are unknown at this time, it would appear that such an examination is the only
Case 1:20-cr-00186-WJM Document 27 Filed 01/18/21 USDC Colorado Page 3 of 4




meaningful way for the Court to make a determination as to Mr. Brown’s competency to

move forward in this case.

       11.    Mr. Brown has filed a Notice of Disposition in this case.

       12.    Until Mr. Brown’s competence is evaluated, undersigned counsel

respectfully requests that the change of plea hearing be vacated and that any substantive

hearing other than a competence hearing not be scheduled until Mr. Brown’s competence

to proceed is determined.




                                          Respectfully submitted,

                                          s/Sean M. McDermott
                                            Sean M. McDermott
                                            McDermott Stuart & Ward LLP
                                            140 E. 19th Avenue, Suite 300
                                            Denver, CO 80203
                                            (303) 832-8888
                                            (303) 863-8888 (fax)
                                            Email: smcdermott@mswdenver.com
                                            Attorney for Defendant Jeremy Todd Brown
Case 1:20-cr-00186-WJM Document 27 Filed 01/18/21 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of January 2021, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system which will send notification of such
filing to all listed parties.



                                       s/ Sean McDermott
                                          Sean McDermott
